Title: To James Madison from James Simpson, 12 August 1802
From: Simpson, James
To: Madison, James


					
						No. 48.
						Sir
						Tangier 12th. August 1802.
					
					Original of No. 47 was forwarded by way of Lisbon, duplicate and triplicate under cover of Mr. 

Gavino at Gibraltar; each accompanied by a copy of the Letter I wrote the Emperour from Tetuan.  I have 

now the honour of encloseing with this translation of the answer I received last night, to that Letter, by 

which I am concerned to find new ground taken, likely to be productive of some trouble with His 

Imperial Majesty.
					A great consolation is, that the pretension of frequent Embassys is totally founded in error, 

for no such arrangement as is pretended, was made by me with the late Minister Sidy Mohamet Ben 

Ottoman; nor has any thing of that nature ever been moved or hinted at, since the period alluded to, 

namely 1795.
					By the Letters I had the honour of addressing the department of State at that time from 

Rhabat, every transaction of mine with that Minister will be found detailed.  In answer to a verbal 

message he sent me by my Interpreter, desiring to know what sum of money, the United States would 

engage to pay to Muley Soliman Annualy, in consideration of Peace being continued, I wrote him a 

Letter (that the fact might Remain on record) declaring in the most positive terms, that the Government 

of the United States would not consent to give this Country any thing whatever, at stated periods.  That 

is the only paper I wrote or signed on the subject, and fortunately it militates much in our favour.  Had 

this busyness now been brought forward as a new thing, I should have considered it in a more serious 

light, but you will observe the Emperour does not desire an immediate decision on the point, only holds 

out what will be the consequence, if his wishes in this particular be not accorded with, so that he leaves 

an opening for Negotiation. I shall immediately write the Minister & acquaint him, that no such 

engagement as he alledges, was at any time made on the part of the United States; the answer he may 

give shall be handed you.  Commodore Morris having Represented to me in his late Letters, that very 

urgent Service required his passing up the Mediterranean the soonest possible, without being able to 

leave more than one Frigate at Gibraltar, for every purpose, I have considered it proper to close with the 

Emperours wish of my remaining in this Country, as thereby we are to consider Peace restored; which 

under the above circumstances appeared very necessary for the safety of the American Commerce, and I 

shall be extremely happy to receive The Presidents approbation of my having done so.  This day I have 

addressed twenty two Circulars to the Consuls in Europe, advising them that Peace is again Restored 

with the Emperour.  To save a conveyance by way of Algarve, for this going to Lisbon, I must pray your 

excuse for its being written rather in haste.  I have the honour to be Sir Your Most Obedient and Most 

Humble Servant
					
						James Simpson
					
				 
   The preceding is the full transcription of a document that was previously abstracted
        in The Papers of James Madison, Secretary of State series. 
        The original abstract contains additional annotation and source information.

   Go to the original abstract
